Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-5 are indefinite because Claim 1 requires, “a seal made of molten glass” unless there is a heat source constantly provided one skilled in the art would understand the seal cannot remain molten in the entirety of its existence, this is further supported by [0054] of the present specification which Applicant points to for support of the current amendment of claim 1.  The seal is potentially softened by heat thus the claimed apparatus is limited to this potential instance of the glass being molten upon being softened by heat.
In the event that Applicant intended to define the method by which the seal is made this will be addressed in the rejections below.
Claim 1 recites, “the sleeve shaft covering a part or whole inner surface of the through-hole of the sleeve shaft and including a flange at one end covering the tip of the sleeve shaft”
Claim 1 also recites the limitation "the flange of the pipe member" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  No “pipe member” or “flange of a pipe member” is previously described in claim 1 solely a flange of the sleeve shaft.  At least [0011] of the specification 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP05-301728 cited in the machine translation provided previously and referred to as Yoshikawa herein after and further in view of Ott et al. (US 20040067369 A1).
Regarding claims 1-2 and 4-5, Yoshikawa discloses a sleeve (10) for glass tube molding comprising;
A sleeve shaft (17) with a through hole (see Fig 1)
a refractory sleeve (11) coaxially around the sleeve shaft (17);


In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).

It would be obvious to one skilled in the art to make the flange and sleeve integral in a single molding step for efficiency.  
Yoshikawa discloses the blow air supply pipe is manufactured and inserted and fixed in the inner hole 17a of the sleeve 1, and the collar shaft 2 welded to one end of the pipe covers the sleeve shaft 17 and the exposed portion of the metal tip 13 however does not disclose a seal made of molten glass between a tip surface of the sleeve shaft and the flange of the pipe member.
In the same field of endeavor Ott discloses coated metal elements for use in producing molten glass, specifically disclosing Danner channels, Danner blowpipes (Abstract, [0012]), wherein softened glass may be used to seal structural elements [0056]-[0058], [0064], [0070], [0072]  such that a sufficient seal is provided.  Ott discloses a sufficient seal using glass may fill any pores and prevent any damage due to .
Applicant is reminded
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is
not identically disclosed as set forth in section 102, if the differences between the claimed invention
and the prior art are such that the claimed invention as a whole would have been obvious before the
effective filing date of the claimed invention to a person having ordinary skill in the art to which the
claimed invention pertains. Patentability shall not be negated by the manner in which the invention
was made.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments that Yoshikawa does not teach a seal made of molten glass and interposed between a tip surface of the sleeve shaft and the flange of the pipe member introduce new issues of indefiniteness as discussed above and are overcome by Ott.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080127680 Claim 11, [0034]

US 2193393
US 7244480
US 4236138
US 5496733- flange
US 4415878
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741